DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been prosecuted.
Information Disclosure Statement
The IDS submitted on 02/21/2020 has been considered and reviewed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to receive data, match authorization messages, identify chargebacks, store eligible chargebacks and initiate chargeback transactions.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing system. That is, other than reciting a computing system to perform the function of initiating chargeback transactions, nothing in the claim element precludes the step from practically being performed in the mind.   The functions recite process that can easily be performed in the human mind as mental processes because the steps of receive data-mimics mental processes of observation, match and identify functions mimic mental processes of analysis, store function mimics mental process of memory.  , Accordingly the claim limitations mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process.  Such concepts can be found in the abstract category of commercial interactions and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive data-insignificant extra solution activity (2) match the authorization messages- a common business practice (3) identify eligible transactions- a common business practice (4) store identified eligible transaction- a common business practice and  (5) initiate a chargeback transaction- a common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “recited” as the claimed limitations do not provide any details on the technology or technical processes to perform the recited functions.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts or ordered combination, Limitations 1 and 2-5 is directed toward a transaction process.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   Although the abstract idea is dependent upon the ordered combination, the recited functions are independent and not a combination to enact a specific technical process.  For example the match function is whole, as an ordered combination,  the claimed functions are directed toward a transaction process.  The combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receive data, match authorization data, identify eligible transaction, store eligible transaction and initiate transaction which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to initiate an eligible transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing system comprising at least one processor in communication with at least one memory the processor performing a transaction by receive data, match authorization message, identify eligible transactions, store eligible transaction and initiate eligible transaction-–is purely functional and generic. Nearly every computer will include a system comprising a processor and memory capable of performing the functions of receive, match, identify, store and initiate transaction.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer system to perform the transaction process claimed ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of the activities claimed in the claimed limitations of the application are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[0023] The methods and systems directed to the AC computing device described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof, wherein the technical effect may be achieved by performing at least one of the following steps: (i) receiving transaction data associated with a plurality of processed transactions, the transaction data including a plurality of account identifiers, a plurality of authorization messages, and a plurality of clearing messages associated with the plurality of processed transactions, (ii) matching the plurality of authorization messages with the respective plurality of clearing messages for each processed transaction of the plurality of processed transactions, (iii) identifying automatic chargeback-eligible transactions from the plurality of processed transactions by parsing the transaction data and by the matching of the authorization messages with the clearing messages, (iv) storing, in the at least one memory, the identified automatic chargeback-eligible transactions, (v) automatically initiating a chargeback transaction for each identified automatic chargeback-eligible transaction. “

[0027] As used herein, the term "database" may refer to either a body of data, a relational database management system (RDBMS), or to both. A database may include any collection of data including hierarchical databases, relational databases, flat file databases, object-relational databases, object oriented databases, and any other structured collection of records or data that is stored in a computer system The above examples are for example only, and thus, are not intended to limit in any way the definition and/or meaning of the term database…

[0028] The term processor, as used herein, may refer to central processing units, microprocessors, microcontrollers, reduced instruction set circuits (RISC), application specific integrated circuits (ASIC), logic circuits, and any other circuit or processor capable of executing the functions described herein.


See also para 0041, para 0047, para 0063-0064, para 0071-0072

See Also as evidence: US Pub. No. 2020/0311731 A1 by Maxilom et al – abstract; US Pub No. 2019/0050858 A1 by Wang – para 0042; US Pub No. 2017/0316388 A1 by Iyer et al –returns within a time frame (para 0052); US Pub No. 2016/0379216 A1 by Wang-automatic chargebacks; US Patent No. 9,218,599 B1 by Hillbring- automatic chargebacks; 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 recites “store account identifier, parse account identifier, compare identifiers, identify identifier matches, store unmatched identifiers, and identify each transaction with a not-on-file account identifier as an eligible transaction- a business process and comparing and manipulating data see For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) .  Dependent claim 3 is directed toward CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  Dependent claim 6 is directed toward determine account identifier and accounts standing status, stores identified bad standing accounts and account identifiers, 
In reference to claims 9-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 9 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 9 corresponds to system claim 1.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 9 corresponds to system claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computing system including a processor in communication with a memory–is purely functional and generic. Nearly every computer system for implementing a method will include a “processor” capable of performing the basic computer functions -of “receiving, matching, identifying, storing and initiating” steps  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Method claim 8 steps corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 10-14 these dependent claim have also been reviewed with the same analysis as independent claim 9.  Dependent claim 9 recites “receiving 
In reference to Claims 16-20:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage media as in independent Claim 16 and the dependent claims. Such medias fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 16 corresponds to system claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 16 corresponds to system claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a non-transitory computer-readable media including computer executable instructions to cause a processor to perform the instructions–is purely functional and generic. Nearly every non-transitory computer-readable media for implementing an instruction will include a “processor” capable of performing the basic computer functions -of “receiving, matching, identifying, storing 
Method claim 8 steps corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 recites “store account identifiers, parse account identifiers, compare account identifiers to legitimate account identifiers, identify account identifiers match, store unmatched account identifiers and identify each transaction not on file as eligible transaction- a business process.  Dependent claim 17 is directed toward store matched account identifiers as on file, identify whether transaction valid authorization, store identified transaction invalid, identify invalid authorization eligible transaction.  Dependent claim 18 is directed toward store valid authorization identified transactions, identify whether valid processing within time period, store identified process transaction invalid clearing within time period and identify invalid transaction eligible transactions- a common business practice and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2; Claims 9-10 and Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,825,028 B1 by Kramme et al (Kramme), and further in view of US Pub No. 2020/0387902 A1 by Rohlfing et al –(Rohfling)
In reference to Claim 1:
Kramme teaches:
A computing system for automatically initiating a chargeback transaction from a plurality of processed transactions, the computing system comprising at least one processor in communication with at least one memory, the at least one processor programmed ((Kramme) in at least Fig. 1; Col 2 lines 15-55, Col 6 lines 35-58, Col 7 lines 30-48); to:
receive transaction data associated with a plurality of processed transactions, …a plurality of authorization messages, and a plurality of clearing messages associated with the plurality of processed transactions ((Kramme) in at least Col 4 lines 15-32, lines 50-Col 5 lines 1-2; Col 6 lines 5-19, Col 9 lines 5-21, lines 44-Col 10 lines 1-12, lines 41-64);…
identify automatic chargeback-eligible transactions from the plurality of processed transactions by parsing the transaction data and by the matching of the authorization messages with the clearing messages ((Kramme) in at least FIG. 1-2, FIG.  3A-F, 
store, in the at least one memory, the identified automatic chargeback-eligible transactions ((Kramme) in at least Col 8 lines 55-Col 9 lines 1-4, Col 45 lines 32-40, Col 46 lines 41-Col 47 lines 1-5); and
automatically initiate a chargeback transaction for each identified automatic chargeback-eligible transaction.((Kramme) in at least Col 4 lines 60-Col 5 lines 1-2, Col 11 lines 17-30)
Kramme does not explicitly teach:
…the transaction data including a plurality of account identifiers,…
match the plurality of authorization messages with the respective plurality of clearing messages for each processed transaction of the plurality of processed transactions;
Rohlfing teaches:
receive transaction data associated with a plurality of processed transactions, the transaction data including a plurality of account identifiers a plurality of authorization messages, and a plurality of clearing messages associated with the plurality of processed transactions ((Rohlfing) in at least Abstract; para 0005-0009, para 0026, para 0041 wherein the prior art teaches chargeback request includes transaction data, para 0042)
match the plurality of authorization messages with the respective plurality of clearing messages for each processed transaction of the plurality of processed transactions ((Rohlfing)  in at least para 0006-0008, para 0026, para 0052, para 0054-0055, para 0061, para 0066-0068, para 0075-0077);
identify automatic chargeback-eligible transactions from the plurality of processed transactions by parsing the transaction data and by the matching of the authorization messages with the clearing messages ((Rohlfing)  in at least para 0006-0008, para 0026, para 0052, para 0054-0055, para 0061, para 0066-0068, para 0075-0079);

store, in the at least one memory, the identified automatic chargeback-eligible transactions ((Rohlfing) in at least Abstract; para 0019, para 0026, para 0052, para 0053 wherein the prior art teaches initiating chargeback transaction based on chargeback stored in reconciliation file; para 0054-0055, para 0059-0062, para 0077-0078,para 0084-0086)

Both Kramme and Rohlfing are directed toward transaction processes with automate chargeback transaction and teach receiving transaction account information.  Rohlfing teaches the motivation of receiving account data which includes account identifiers and other identifiers and references numbers in order to correlates the account in the chargeback with the settlement and the chargeback transaction data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the information received of Kramme to include identifiers as taught by Rohlfing since Rohlfing teaches the motivation of receiving account data which includes account identifiers and other identifiers and references numbers in order to correlates the account in the chargeback with the settlement and the chargeback transaction data.
 “match the plurality of authorization messages with the respective plurality of clearing messages for each processed transaction of the plurality of processed transactions” and “identify automatic chargeback-eligible transactions from the plurality of processed transactions by parsing the transaction data and by the matching of the authorization messages with the clearing messages”, both Kramme and Rohlfing are directed toward transaction processes with automate chargeback transaction.  Rohfling teaches the motivation of matching authorization/clearing messages and identifying chargeback eligible transaction in order to determine whether the chargeback record matches with the transaction record and in order to process eligible chargebacks.  .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the chargeback process of Kramme to include the matching process of Rohlfing since Rohfling teaches the motivation of matching authorization/clearing messages and identifying chargeback eligible transaction in order to determine whether the chargeback record matches with the transaction record and in order to process eligible chargebacks.
With respect to the limitation “store, in the at least one memory, the identified automatic chargeback-eligible transactions”, both Kramme and Rohlfing are directed toward transaction processes with automate chargeback transaction.  Rohfling teaches the motivation of storing eligible chargebacks in order to generate individual reconciliation records using data for clearing records, dispute records and chargeback response.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify storing of data of Kramme to include the data stored as taught by Rohlfing since Rohfling teaches the motivation of storing eligible chargebacks 
In reference to Claim 2:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 1.  Kramme further discloses the limitations of dependent claim 2
The computing system of Claim 1 (see rejection of claim 1 above), wherein the at least one processor is further programmed to:…
parse an account identifier [account data] from the received transaction data for each transaction of the plurality of processed transactions ((Kramme) in at least Col 4 lines 15-22, Col 6 lines 1-19, Col 7 lines 14-20, Col 11 lines 50-Col 12 lines 1-8, Col 19 lines 10-Col 20 liens 1-5);
Kramme does not explicitly teach:
store, in the at least one memory, legitimate account identifiers that are eligible to be used for initiating a transaction;
account identifiers;
compare each received account identifier of the plurality of account identifiers to the legitimate account identifiers stored in the at least one memory;
identify whether each received account identifier matches any of the legitimate account identifiers stored in the at least one memory;
store, in the at least one memory, the identified account identifiers that do not match any of the legitimate account identifiers as not-on-file account identifiers; and
identify each transaction carried out with a not-on-file account identifier as an automatic chargeback-eligible transaction.
Rohlfing teaches:
store, in the at least one memory, legitimate account identifiers that are eligible to be used for initiating a transaction ((Rohlfing) in at least Abstract; para 0005-0008, para 0026, para 0051);
account identifiers ((Rohlfing) in at least Abstract; para 0005-0008, para 0026, para 0051);
compare each received account identifier of the plurality of account identifiers to the legitimate account identifiers stored in the at least one memory ((Rohlfing) in at least para 0050,para 0054, para 0059, par a0066, para 0075);
identify whether each received account identifier matches any of the legitimate account identifiers stored in the at least one memory ((Rohlfing) in at least para 0050,para 0054, para 0059, para 0061, para 0066, para 0075);
store, in the at least one memory, the identified account identifiers that do not match any of the legitimate account identifiers as not-on-file account identifiers ((Rohlfing) in at least ; and
identify each transaction carried out with a not-on-file account identifier as an automatic chargeback-eligible transaction ((Rohlfing) in at least para 0054, para 0061 wherein the prior teaches account identifier match unsuccessful).
Both Kramme and Rohlfing are directed toward transaction processes with automate chargeback transaction.  Rohfling teaches the motivation of matching identifiers in order to determine chargeback eligible and if matching is not successful then there is need to 
In reference to Claim 7:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 1.  Kramme further discloses the limitations of dependent claim 7.
The computing system of Claim 1 (see rejection of claim 1 above), wherein the at least one processor is further programmed to:
receive, from an issuer computing device, additional rules associated with automatically initiating chargeback transactions ((Kramme) in at least Col 7 lines 5-21, Col 9 lines 21-43, Col 10 lines 65-Col 11 lines 1-17, Col 35 lines 55-67, Col 37 lines 15-21, lines 42-Col 38 lines 1-5);
identify automatic chargeback-eligible transactions from the plurality of processed transactions based upon the received additional rules ((Kramme) in at least Col 4 lines 50-Col 5 lines 1-2, Col 11 lines 17-30, Col 27 lines 35-52); and
automatically initiate chargeback transactions for each identified automatic chargeback-eligible transaction. ((Kramme) in at least Col 4 lines 50-Col 5 lines 1-2, Col 11 lines 17-30).
In reference to Claim 8:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 1.  Kramme further discloses the limitations of dependent claim 8.
The computing system of Claim 1, wherein the plurality of transactions includes 
dual message transactions, debit transactions, and prepaid transactions.((Kramme) in at least Col 1 lines 42-48, Col 2 lines 38-42, Col 7 lines 1-5)
In reference to Claim 9:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 9. .  
Method claim 9 steps corresponds to System claim 1 recited functions.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 1.
In reference to Claim 10:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 9.  Kramme further discloses the limitations of dependent claim 10.
Method claim 10 steps corresponds to System claim 2 recited functions.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 2.
In reference to Claim 15:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 15.  Kramme further discloses the limitations of dependent claim 10.

The additional limitations recited in claim 15 that go beyond the limitations of claim 1 include at least one non-transitory computer-readable storage media that includes computer-executable instructions for automatically initiating chargeback transactions from a plurality of processed transaction wherein when executed by a computing system including at least one processor in communication with at least one memory the computer executable instructions cause the at least one processor ((Kramme) in at least Col 2 lines 57-63, Col 4 lines 60-Col 5 lines 1-2, Col 7 lines 30-38, Col 11 lines 17-30 , Col 36 lines 1-44, Col 42 lines 55-Col 43 lines 1-19) to perform the operation that correspond to claim 1:
In reference to Claim 16:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 15.  Kramme further discloses the limitations of dependent claim 16.
Manufacture claim 16 instructions corresponds to System claim 2 recited functions.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2.
Claim 3-5 with respect to claim 1 above, Claims 11-13 with respect to claim 9 above; Claims 17-19 with respect to claim 15 above, is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,825,028 B1 by Kramme et al (Kramme) in view of US Pub No. 2020/0387902 A1 by Rohlfing et al –(Rohfling), and further in view of US Pub No. 2018/0240094 A1 by Perez et al (Perez) 
In reference to Claim 3:
The combination of Kramme and Rohlfing discloses the limitations of dependent claim 2.  Kramme further discloses the limitations of dependent claim 3
The computing system of Claim 2, wherein the at least one processor is (see rejection of claim 2 above)  further programmed to:
Kramme does not explicitly teach:
store, in the at least one memory, the identified account identifiers that match any of the legitimate account identifiers as on-file account identifiers;
for each processed transaction associated with on-file account identifiers, identify whether each processed transaction of the plurality of processed transactions includes a valid authorization message;
store, in the at least one memory, the identified processed transactions that do not include a valid authorization message as invalid authorization message transactions; and
identify each invalid authorization message transaction as an automatic chargeback-eligible transaction.
Rohlfing teaches:
store, in the at least one memory, the identified account identifiers that match any of the legitimate account identifiers as on-file account identifiers ((Rohlfing) in at least para 0053-0055, para 0061, para 0068);
Both Kramme and Rohlfing are directed toward transaction processes with automate chargeback transaction and teach receiving transaction account information.  Rohlfing teaches the motivation of storing account data which includes account identifiers and other identifiers and references numbers in order to correlates the account in the chargeback with the settlement and the chargeback transaction data.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the information received of Kramme to include identifiers as taught by Rohlfing since Rohlfing teaches the motivation of storing account data which includes account identifiers and other identifiers and references numbers in order to correlates the account in the chargeback with the settlement and the chargeback transaction data.
Perez teaches:
for each processed transaction associated with on-file account identifiers, identify whether each processed transaction of the plurality of processed transactions includes a valid authorization message ((Perez) in at least para 0036-0041, para 0045, para 0065, para 0068-0077)
store, in the at least one memory, the identified processed transactions that do not include a valid authorization message as invalid authorization message transactions ((Perez) in at least para 0006-0007, para 0041, para 0045, para 0051, para 0053-0054, para 0057-0058, para 0065-0066, para 0068-0071, para 00743-0075); and
identify each invalid authorization message transaction as an automatic chargeback-eligible transaction ((Perez) in at least para 0036-0041, para 0045, para 0065, para 0068-0077)
Both Kramme and Perez are directed toward transaction processes with automate chargeback transaction and teach receiving transaction account information.  Perez teaches the motivation in cascade transactions of identifying invalid authorization messages in order to provide a chargeback to accounts that have been approved when a cascade account on the transaction has been denied.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify chargeback process of Kramme of account analysis to include the teaching of Perez since Perez teaches the motivation in cascade transactions of identifying invalid authorization messages in order to provide a chargeback to accounts that have been approved when a cascade account on the transaction has been denied.
In reference to Claim 11:
The combination of Kramme,  Rohlfing and Perez discloses the limitations of independent claim 9.  Kramme further discloses the limitations of dependent claim 11.
Method claim 11 steps corresponds to System claim 3 recited functions.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 3.
In reference to Claim 17:
The combination of Kramme, Rohlfing and Perez discloses the limitations of dependent claim 15.  Kramme further discloses the limitations of dependent claim 17.

In reference to Claim 4:
The combination of Kramme, Rohlfing and Perez discloses the limitations of dependent claim 3.  Kramme further discloses the limitations of dependent claim 4
The computing system of Claim 3, wherein the at least one processor is further programmed to:
store, in the at least one memory, the identified transactions that include a valid authorization message as present authorization message transactions ((Kramme) in at least Col 8 lines 55-Col 9 lines 1-4, Col 10 lines 51-64, Col 11 lines 50-Col 12 lines 1-8, Col 12 lines 40-Col 13 lines 1-5);
for each processed transaction associated with valid authorization message transactions, identify whether each processed transaction of the plurality of processed transactions includes a valid clearing message that was processed within a predetermined time period ((Kramme) in at least Col 13 lines 23-Col 14 lines 1-3, Col 19 lines 52-Col 20 lines 1-5, Col 23 lines 5-24, Col 27 lines 20-26, Col 28 lines 3-30);
Kramme does not explicitly teach:
store, in the at least one memory, the identified processed transactions that do not include a valid clearing message processed within the predetermined time period as invalid clearing message transactions; and
identify each invalid clearing message transaction as an automatic chargeback-eligible transaction.
Perez teaches:
store, in the at least one memory, the identified processed transactions that do not include a valid clearing message processed within the predetermined time period as invalid clearing message transactions ((Perez) in at least para 0006-0007, para 0041-0042, para 0045, para 0051, para 0053-0054, para 0057-0058, para 0065-0066, para 0068-0071, para 00743-0075, para 0121); and
identify each invalid clearing message transaction as an automatic chargeback-eligible transaction.((Perez) in at least para 0041, para 0077, para 0107)
Both Kramme and Perez are directed toward transaction processes with automate chargeback transaction and teach receiving transaction account information.  Perez teaches the motivation in cascade transactions of identifying invalid authorization messages were rules are applied (i.e. limits on days or times of transactions) in order to provide a chargeback to accounts that have been approved when a cascade account on the transaction has been denied.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify chargeback process of Kramme of account analysis to include the teaching of Perez since Perez teaches the motivation in cascade transactions of identifying invalid authorization messages were rules are applied (i.e. limits on days or times of transactions) in order to provide a chargeback to accounts that have been approved when a cascade account on the transaction has been denied.
In reference to Claim 12:
The combination of Kramme,  Rohlfing and Perez discloses the limitations of independent claim 9.  Kramme further discloses the limitations of dependent claim 12.
Method claim 12 steps corresponds to System claim 4 recited functions.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 4.
In reference to Claim 18:
The combination of Kramme, Rohlfing and Perez discloses the limitations of dependent claim 15.  Kramme further discloses the limitations of dependent claim 17.
Manufacture claim 18 instructions corresponds to System claim 4 recited functions.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 4.

In reference to Claim 5:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 1.  Kramme further discloses the limitations of dependent claim 5. 
The computing system of Claim 1, wherein the at least one processor is further programmed to:
aggregate each identified automatic chargeback-eligible transaction .((Kramme) in at least Col 4 lines 60-Col 5 lines 1-2, Col 10 lines 65-Col 11 lines 1-30);
Kramme does not explicitly teach:
format each aggregated transaction into a single and standardized data file format; and
transmit the formatted single data file to a payment processing network to initiate the chargeback transactions .
Perez teaches:
format each aggregated transaction into a single and standardized data file format ((Perez) in at least para 0006 wherein the prior art teaches data formatted according to standards, para 0020-0021 wherein the prior art teaches payment networks use different protocols and transaction messages are specially formatted, para 0034, para 0051, para 0054); and
transmit the formatted single data file to a payment processing network to initiate the chargeback transactions ((Perez) in at least para 0007 wherein the prior art teaches messages formatted according to standards, para 0034, para 0062); .
Both Kramme and Perez are directed toward transaction processes with automate chargeback transaction and teach receiving transaction account information and teach transaction data have different formats.  Perez teaches the motivation that it is old and well known (para 0006-0007) for data to be formatted according to standards.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the details related to data formats of Kramme to include formatting data to standards as taught by Perez since Perez teaches the motivation that it is old and well known (para 0006-0007) for data to be formatted according to standards.
In reference to Claim 13:
The combination of Kramme,  Rohlfing and Perez discloses the limitations of independent claim 9.  Kramme further discloses the limitations of dependent claim 13.
Method claim 13 steps corresponds to System claim 5 recited functions.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5.
In reference to Claim 17:
The combination of Kramme, Rohlfing and Perez discloses the limitations of dependent claim 15.  Kramme further discloses the limitations of dependent claim 19.
Manufacture claim 19 instructions corresponds to System claim 5 recited functions.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 5.
Claim 6 with respect to claim 1 above, Claim 14 with respect to claim 9 above, Claim 20 with respect to claim 15 above, is/are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,825,028 B1 by Kramme et al (Kramme) in view of US Pub No. 2020/0387902 A1 by Rohlfing et al –(Rohfling), and further in view of US Pub No. 2011/0047045 A1 by Brody et al. (Brody) 
In reference to Claim 6:
The combination of Kramme and Rohlfing discloses the limitations of independent claim 1.  Kramme further discloses the limitations of dependent claim 6 

Kramme does not explicitly teach:
determine, based upon the plurality of authorization messages, whether each received account identifier is associated with an account that is in one of a good standing and a bad standing, wherein accounts in good standing have at least one of a positive balance, an open status, and an active status, and wherein accounts in bad standing have at least one of a zero balance, a negative balance, a suspended status, and an inactive status;
store, in the at least one memory, the identified account identifiers associated with accounts in bad standing as bad standing account identifiers;
compare each received account identifier of the plurality of account identifiers to the bad standing account identifiers stored in the at least one memory; and
identify each transaction carried out with the bad standing account identifiers as an automatic chargeback-eligible transaction.
Brody teaches:
determine, based upon the plurality of authorization messages, whether each received account identifier is associated with an account that is in one of a good standing and a bad standing, wherein accounts in good standing have at least one of a positive balance, an open status, and an active status, and wherein accounts in bad standing have at least one of a zero balance, a negative balance, a suspended status, and an inactive status ((Brody) in at least para 0007, para 0035, para 0153-0156);
store, in the at least one memory, the identified account identifiers associated with accounts in bad standing as bad standing account identifiers ((Brody) in at least para 0007, para 0035, para 0038, para 0143-0144, para 0153-0156);
compare each received account identifier of the plurality of account identifiers to the bad standing account identifiers stored in the at least one memory ((Brody) in at least para 0007, para 0035, para 0038, para 0143-0144, para 0153-0156); and
identify each transaction carried out with the bad standing account identifiers as an automatic chargeback-eligible transaction ((Brody) in at least para 0007, para 0035, para 0038, para 0121, para 0143-0144, para 0153-0156).
Both Kramme and Brody are directed toward transaction processes that analyze account data in order to determine a chargeback transaction.  Brody teaches the motivation of analyzing account status as the account status may indicate chargeback fraud in a transaction.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify chargeback process of Kramme of account analysis to include the analysis of account status of Brody since Brody teaches the motivation of analyzing account status as the account status may indicate chargeback fraud in a transaction.  
In reference to Claim 14:
The combination of Kramme,  Rohlfing and Brody discloses the limitations of independent claim 9.  Kramme further discloses the limitations of dependent claim 14.

In reference to Claim 20:
The combination of Kramme, Rohlfing and Brody discloses the limitations of dependent claim 15.  Kramme further discloses the limitations of dependent claim 20.
Manufacture claim 20 instructions corresponds to System claim 6 recited functions.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 6
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2021/0245441 A1 by Lima et al is cited for teaching “The smart contract of each of the first PSP compute node and the second PSP compute node is to: automatically compare received funds for a selected 3D model, automatically refund the funds in response to the received funds being inadequate for the selected 3D model, automatically trigger printing of the selected three-dimensional model in response to the received funds being adequate for the selected 3D model and automatically refund the funds in response to signals indicating failure to complete printing of the 3D model”; US Patent No. 10,825,021 B1 by Senci et is see Col 17-18
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697